Citation Nr: 0718389	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for chronic dizziness 
claimed as vertigo.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for osteomyelitis.

7.  Entitlement to a rating in excess of 30 percent for 
multiple sebaceous cysts with hydradenitis suppurativa.  

8.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29 based on a period of hospitalization from February 4, 
1981, to May 1, 1981.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the New York, New York, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA). 

In a decision issued in February 2000 on whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for PTSD, the Board found 
that the veteran had perfected an appeal to an October 1985 
rating action wherein the RO denied entitlement to service 
connection for PTSD and the appeal was still pending.  The 
Board remanded the claim for further development.  

The claim was returned to the Board for further appellate 
review and in June 2006, the appeal was remanded to the RO to 
reschedule a travel board hearing at the RO at the veteran's 
request.  

The veteran presented testimony at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The issues of entitlement to entitlement to service 
connection for PTSD, for a bilateral knee disorder, and for 
osteomyelitis; entitlement to a rating in excess of 30 
percent for multiple sebaceous cysts with hydradenitis 
suppurativa; and entitlement to a temporary total rating 
under Paragraph 29 benefits for a period of hospitalization 
from February 1981 to May 1981 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
served in Vietnam.  

2.  The veteran is currently service connected for a skin 
condition diagnosed as multiple sebaceous cysts with 
hydradenitis suppurativa.  The skin condition also diagnosed 
as chloracne is the skin condition for which service 
connection has been granted.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's chronic 
dizziness, either had its onset in service or preexisted 
service and was permanently worsened therein.  


CONCLUSIONS OF LAW

1.  Service connection for chloracne is not warranted.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
4.14 (2006).

2.  Service connection for chronic dizziness is not 
warranted.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, November 2003, 
and August 2004; and a rating decision in December 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the statement of the case issued in September 2004.  The 
veteran received additional notice in May 2006.  However, the 
Board finds that the issuance of the supplemental statement 
of the case is not required because no evidence has been 
received in the claims folder after the September 2004 
statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  The Board notes that at the 
veteran's personal hearing in January 2007, his attorney was 
not present.  However, prior to the hearing and at the 
hearing, the veteran stated that he understood that he could 
have a representative at the hearing and was willing to 
proceed without representation.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law. 

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Chloracne

The veteran seeks entitlement to service connection for 
chloracne.  He claims that he was exposed to herbicides when 
he was in Thailand on temporary duty.  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The veteran is presently service connected for a skin 
condition diagnosed as multiple sebaceous cysts with 
hydradenitis suppurativa, evaluated as 30 percent disabling.

Evidence in the claims file does not show that the veteran 
served in Vietnam, but that he had been assigned to Okinawa 
and went to Thailand on temporary duty.  Although the veteran 
has submitted information obtained from the internet about 
the presence of Agent Orange in southern Thailand, the 
evidence of record does not show that the veteran was in 
southern Thailand.  

The veteran had submitted an earlier claim that his skin 
condition was related to Agent Orange exposure.  In a 
September 1981 rating decision, the RO noted that the claim 
was of no real materiality, since service connection for a 
skin condition was previously granted.  The veteran was 
notified by letter dated in October 1981 that a decision as 
to whether his skin condition was related to Agent Orange 
exposure had not been made because service connection was 
previously granted for his skin condition.

Service medical records show treatment in service for various 
skin conditions to include minor surgery in Thailand in March 
1965 for a boil on the scrotum.  The veteran was granted 
entitlement to service connection in a rating decision in 
October 1971 for scars on the buttocks which were residuals 
of boils.  At a VA examination in August 1977, there were 
multiple sebaceous cysts and old lesions in the scrotum and 
cystic drainage lesions of scrotum, buttocks and perineum.  A 
dermatologist opined that the veteran had hydradenitis 
suppurativa.  The lesions were found related to the ones 
incurred in service.  Thus, the service-connected skin 
condition was re-characterized as multiple sebaceous cysts of 
the scrotum with scars from old lesions in scrotum and 
buttocks with hydradenitis suppurativa.  

Evidence of record over the years continues to show that the 
veteran has complained of and sought treatment for his skin 
condition over various parts of his body.  

At a VA examination in June 2003, the examiner noted that 
onset of the veteran's skin disease began in 1965 when the 
veteran developed a lump in the thigh, underwent incision and 
drainage and was treated with antibiotics.  He was stable 
until 1968 when he had a flare-up and since that time the 
course of the disease was constant and he had multiple times 
inclusion cyst removal.  The extent of the disease was 
described.  The diagnosis was chloracne, service related and 
the course of the disease was progressive.  Although the 
veteran's skin condition has been recently diagnosed as 
chloracne, there is no evidence of record that he was that he 
was stationed in Vietnam or exposed to herbicides.  
Furthermore, the greater weight of the medical evidence shows 
that the diagnosis of multiple sebaceous cysts with 
hydradenitis suppurativa is appropriate, and the veteran has 
already been granted service connection for the skin 
disability under the diagnosis of multiple sebaceous cysts 
with hydradenitis suppurativa.

Therefore, the veteran is presently service-connected for the 
same skin condition as described in the June 2003 
examination.  To assign service connection and a separate 
evaluation for a skin condition which is presently service-
connected would amount to prohibited pyramiding under 
38 C.F.R. § 4.14.  The provisions of 38 C.F.R. 4.14 preclude 
the assignment of separate ratings for the same 
manifestations under different diagnoses.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against granting service connection, 
either on a direct basis or on any presumptive basis, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Accordingly, the claim for service 
connection for chloracne must be denied because the veteran's 
skin condition is shown to actually be multiple sebaceous 
cysts with hydradenitis suppurativa and he has already 
established service connection for that disability.

IV. Chronic dizziness

The veteran seeks entitlement to service connection for 
vertigo.  

Service medical records are negative for complaints, 
findings, or diagnosis of vertigo.  At the separation 
examination in February 1966, the veteran denied dizziness or 
fainting spells and his clinical evaluation was normal.  
Thus, chronic vertigo or dizziness is not shown in service.  

Private medical evidence of record shows that the veteran was 
hospitalized on January 1, 1972 after being hit by a car 
while crossing the street.  Among other injuries, he suffered 
a mild cerebral concussion.

At a VA Compensation and Pension examination in June 2003, 
the examiner noted that a review of the veteran's computer 
chart and claims file did not show any complaints of vertigo.  
The veteran described his symptoms and stated that he had 
headaches and dizziness since a motor vehicle accident in 
1971.  The impression was that the veteran stated he had many 
complaints, including dizziness since his accident in service 
in 1971.  The examiner stated that true vertigo was not 
clearly described.  The veteran had chronic dizziness.  
Although the examiner stated that the accident was "in 
service in 1971", this is an error, as the evidence of 
record shows that the veteran separated from service in March 
1966 and the accident occurred on January 1, 1972.  The 
evidence shows, however, that the examiner attributed the 
veteran's complaints of chronic dizziness to a motor vehicle 
accident that occurred post service.  

The veteran testified at his personal hearing in January 2007 
that his dizziness had been going on since the 1970s.  This 
places the onset several years after separation from service.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
claimed chronic dizziness is a result of an injury or disease 
in service.  The evidence of record attributes the condition 
to a post-service motor vehicle accident.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for chronic dizziness is 
denied.

Entitlement to service connection for chloracne is denied.  


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  The record does not show nor does the veteran contend 
that he was engaged in combat.  According to personnel 
records, from October 1964 to March 1966 he was a Radio and 
"TT" Teletype operator in the 999th Signal Company (Support) 
USARPAC in Okinawa.  In a rating decision dated in October 
1985, the RO denied entitlement to service connection for 
PTSD.  The RO noted that the veteran had not served in 
Vietnam, had not provided evidence of a stressor, and was not 
found to be suffering from PTSD when examined by a 
psychiatrist in November 1983.  The veteran was notified of 
the decision by letter dated on November 13, 1985.  The 
veteran disagreed with the decision and as noted in the 
Board's decision in February 2000 a timely appeal of the RO's 
October 1985 rating decision had been filed and the issue was 
remanded for further development.  

As the veteran did not serve in combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  The record as it now stands reflects that 
the veteran's accounts of alleged stressors are vague and not 
verifiable.  However, the veteran has stated that while 
incarcerated from 1989 to 1999 he was treated for and 
diagnosed with PTSD.  Evidence of record also includes a July 
2003 statement from a VA staff psychologist that he had known 
the veteran for seven years and he had a diagnosis of PTSD.  
He had a sleep disturbance due to trauma related nightmares 
and other symptoms.  As the psychiatric treatment records 
during his incarceration are not in the claims file, further 
development is necessary prior to appellate review.  

The veteran seeks entitlement to a temporary total rating 
under 38 C.F.R. § 4.29 based on a period of hospitalization 
from February 4, 1981, to May 1, 1981.  This claim arises 
from a rating decision dated in September 1981 wherein the RO 
denied entitlement to a temporary total rating.  A review of 
the record shows that the veteran has not been afforded 
notice regarding this claim under the provisions of the 38 
U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 which became 
effective during his pending appeal.  

Further, the veteran seeks entitlement to service connection 
for a bilateral knee disability claimed as secondary to his 
skin condition.  Private medical records show that the 
veteran was hospitalized from January 1972 to June 1972 after 
being hit by a car while crossing the street.  He suffered 
multiple bilateral knee injuries and underwent reconstruction 
of both knees.  In December 1991 the veteran was seen by an 
orthopedic surgeon for his severe bilateral degenerative knee 
arthritis. He was also noted to have a chronic draining sinus 
over the right distal tibia region.  He underwent bilateral 
knee arthroscopies for washout and debridement.  The 
assessment was that the only further surgical intervention to 
offer was total knee replacements, but his previous history 
of right tibial osteomyelitis made this difficult.  

Although an April 1994 private medical statement indicates 
that the veteran was suffering from severe debilitating 
osteoarthritis of the knees, chronic osteomyelitis, and 
multiple soft tissue sarcomas secondary to exposure to Agent 
Orange and Agent Purple, it is not clear that this statement 
indicates that the veteran has chronic osteomyelitis of the 
knees.  The evidence indicates that total knee replacements 
have been considered but infections in other areas or cysts 
in other area were impacting the decision to proceed with the 
total knee replacement surgery.  

At a VA examination in June 2003, the examiner diagnosed 
"knee due to motor vehicle accident in 1971, possible 
fracture dislocation."  He had severe degenerative arthritis 
of both knees with residual partial ankylosis of both knees.  
The left knee had moderately severe loss of both articular 
compartments and the patellofemoral joint.  The examiner 
noted that the veteran had corrective surgery of both knees 
and osteomyelitis of the knee with chronic sinus in 1971 and 
1991.  The examiner commented that after the motor vehicle 
accident the veteran developed post traumatic degenerative 
arthritis with osteoarthritis.  The examiner also commented 
that"[the veteran] had osteomyelitis of the knee and there 
is mention of soft tissue sarcoma in the claims file."  

The examiner noted there was no correlation between the skin 
condition and the knee joint found in the claims file and 
opined that the knee condition was not related to the 
veteran's skin condition.  He had residual severe 
osteoarthritis in both knees and partial ankylosis.  However, 
the examiner then stated that "knee pathology due to chronic 
osteomyelitis of the knee is approximately 20 percent due to 
service connected skin condition, but 80 percent knee is 
(blank space) to motor vehicle accident, nonservice 
connected."  Accordingly, further development for 
clarification of this medical opinion is necessary prior to 
appellate review.  

The veteran also seeks entitlement to service connection for 
osteomyelitis.  At his personal hearing in January 2007, the 
veteran testified that his claim for osteomyelitis was 
bundled with his claim for service connection for his knees 
as the osteomyelitis was located in his knees.  Accordingly, 
the Board believes that the issue of entitlement to 
osteomyelitis is inextricably intertwined with the issue of 
service connection for a bilateral knee disorder and will be 
remanded for consideration with the issue of service 
connection for a bilateral knee disorder.  

With regard to the veteran's claim for an increased rating 
for his service-connected multiple sebaceous cysts with 
hydradenitis suppurativa, at his hearing in January 2007 he 
testified that he still had lesions and puscular sores 
throughout his system and was still being treated for them.  
As the veteran was last examined in June 2003, a current 
examination is necessary prior to appellate review.  

The Board notes that during the appeal, the regulations 
pertinent to disabilities of the skin were amended, effective 
August 30, 2002.  See Schedule for Rating Disabilities, The 
Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2005)).  Thus evaluation of the veteran's 
service-connected skin condition should be considered under 
the prior and amended regulations, noting that prior to the 
effective date of the change in the regulation, only the 
original version of the regulation can be applied.  
VAOPGCPREC 3-00 (2000) , 65 Fed. Reg. 33422 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
regarding his claim for a temporary total 
rating under the provisions of § 4.29 for 
a period of hospitalization from February 
4, 1981, to May 1, 1981.  The notice must: 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant to provide any evidence 
in his possession that pertains to the 
claim, or something to the effect that the 
claimant should "give us everything you've 
got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

2.  After securing any necessary 
authorization, request the veteran's 
psychiatric treatment records from the 
Woodburne Correctional Facility and the 
Green Haven Correctional Facility, 
Department of Correctional Services for 
the State of New York, during a period of 
incarceration from 1989 to 1999.  

3.  If the psychiatric records during the 
period of incarceration show a diagnosis 
of PTSD based on an inservice verifiable 
stressor, seek verification of the claimed 
stressor.

4.  If, and only if, the record corroborates 
the occurrence a stressor or stressors, then 
schedule the veteran for a VA mental disorders 
examination.  Specify the stressor or stressors 
determined to be corroborated by the record.  
The examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to a stressor in service.  The examiner should 
state whether a diagnosis of PTSD is 
appropriate.  The examiner should specify 
whether the corroborated stressor(s) were 
sufficient to produce PTSD, whether the 
criteria pursuant to DSM-IV for a diagnosis of 
PTSD are met, and whether there is a link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
corroborated by the record.  The claims folder 
should be made available to the examiner and 
the examination report should reflect that the 
claims folder was reviewed.  

5.  Request that the June 2003 examiner, 
Dr. Dey, clarify whether the veteran 
indeed has osteomyelitis of the knees 
based on the medical evidence.  Dr. Dey 
should also state whether the medical 
evidence shows osteomyelitis of the right 
tibia or other area.  If a diagnosis of 
osteomyelitis is shown, Dr. Dey should 
provide an opinion whether osteomyelitis 
is secondary to the veteran's service 
connected multiple sebaceous cysts with 
hydradenitis suppurativa.  The claims file 
must be made available to the examiner for 
review and that review should be noted in 
the report.  The determination as to 
whether an additional examination is 
necessary is left to Dr. Dey.  If Dr. Dey 
is no longer available, please forward 
this request for a supplemental opinion 
(with the deferred examination option) to 
a second doctor.

6.  Schedule the veteran for an 
examination to determine the current 
severity of his sebaceous cysts with 
hydradenitis suppurativa.  

7.  Then, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Then, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


